                        Case 2:19-cv-01431-JCM Document 24 Filed 04/09/21 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    SYNTHESIS INDUSTRIAL HOLDINGS                         Case No. 2:19-CV-1431 JCM
                      I, LLC,
                 8                                                                             ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      U.S. BANK NATIONAL ASSOCIATION,
               11     et al.,
               12                                         Defendant(s).
               13
               14            Presently before the court is the matter of Synthesis Industrial Holdings 1 LLC v. U.S.
               15     Bank National Association et al., case no. 2:19-cv-01431-JCM.
               16            On May 8, 2020, this court affirmed the bankruptcy court’s order. (ECF No. 19).
               17     Appellant Synthesis Industrial Holdings (“Synthesis”) appealed. (ECF No. 21).
               18            The Ninth Circuit has now remanded this matter for “the limited purpose of allowing the
               19     district court to decide whether to order Synthesis to file a motion for leave to appeal, or
               20     alternatively to treat the notice of appeal as such a motion, and if the district court does either,
               21     whether to grant the motion.” (ECF No. 23).
               22            Thus, this court orders Synthesis to file a motion for leave to appeal.
               23            Accordingly,
               24            IT IS SO ORDERED.
               25            DATED April 9, 2021.
               26
                                                                    __________________________________________
               27                                                   UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
